Exhibit 10.2

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT dated as of                         , (“Grant
Date”),

is between KENSEY NASH CORPORATION, a Delaware corporation (the

“Company”), and the employee designated on the attached Notice of Grant of Stock

Options of the Company (the “Participant”).

WHEREAS, the Company desires, by affording the Participant an opportunity to
purchase shares of the Company’s Common Stock as hereinafter provided, to carry
out the purposes of the Kensey Nash Corporation Employee Incentive Compensation
Plan (the “Plan”); and

WHEREAS, the Committee has duly made all determinations necessary or appropriate
to the grants hereunder;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and for other good and valuable consideration, receipt of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree, as follows:

1. Grant of Option, Option Price and Term.

(a) The Company hereby grants to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, the
right and option (the “Option”) to purchase the number of shares designated on
the attached Notice of Grant of Stock Options of the Common Stock of the Company
(“Option Shares”) on the terms and conditions herein set forth.

(b) For each of the Option Shares purchased, the Participant shall pay to the
Company              dollars ($            ) per share (the “Option Price”).
Accordingly, the aggregate Option Price to exercise all of the Option is as
specified on the attached Notice of Grant of Stock Options (“Aggregate Option
Price”).

(c) The term of this Option shall be a period of ten (10) years from the Grant
Date (the “Option Period”). During the Option Period, the Option shall be
exercisable in accordance with the schedule on the attached Notice of Grant of
Stock Options.

(d) The Option granted hereunder is designated as a nonqualified stock option.

(e) The Company shall not be required to issue any fractional Option Shares.

2. Termination of Option. Subject to Paragraph 1(c):

(a) If a Participant has an involuntary (as to the Participant) Termination of
Employment for reasons other than Cause, Disability or death, or if a
Participant has a Termination of Employment which is a Retirement, this Option
shall be cancelled ninety (90) days after such Termination of Employment or
after the expiration of the remaining Option Period, whichever period is
shorter.

(b) If the Termination of Employment is on account of the Disability or death of
the Participant, this Option shall be cancelled one (1) year after the date of
the occurrence of the Disability or death or after the expiration of the
remaining Option Period, whichever period is shorter.



--------------------------------------------------------------------------------

  (c) If the Participant has a Termination of Employment for Cause or a
voluntary Termination of Employment (other than Retirement), this Option will
automatically be cancelled simultaneously with the date of such Termination of
Employment.

A Participant’s Termination of Employment due to death or Disability will result
in the Option’s being fully exercisable. A Participant’s Termination of
Employment for reasons other than death or Disability does not accelerate the
percentage of Option Shares otherwise exercisable with respect to the
Participant. Any portion of the Option which is not exercisable as of a
Participant’s Termination of Employment (other than an Option which becomes
fully exercisable upon Termination of Engagement due to death or Disability) is
cancelled simultaneously with the date of such Termination of Employment. If at
the time a Participant incurs a Termination of Employment other than for Cause
the Participant is subject to Section 16 of the Exchange Act, any time period
provided for in this Paragraph 2 shall be suspended or delayed during the period
the Participant would be subject to liability for engaging in “short-swing”
transactions under Section 16 of the Exchange Act, but such suspension or delay
shall not extend such time period more than six (6) months and one (1) day.

3. Exercise. The Option shall be exercisable during the Participant’s lifetime
only by the Participant (or his or her Representative), and after the
Participant’s death only by a Representative. The Option may only be exercised
by the delivery to the Company of a properly completed written notice, in form
satisfactory to the Committee, which notice shall specify the number of Option
Shares to be purchased and the aggregate Option Price for such shares, together
with payment in full of such aggregate Option Price. Payment shall only be made:

 

  (a) in cash or by check;

 

  (b) by the delivery to the Company of a valid and enforceable stock
certificate (or certificates) representing shares of Common Stock already owned
by the Participant for a period of at least six months prior to such payment,
which is endorsed in blank or accompanied by an executed stock power (or powers)
and guaranteed in a manner acceptable to the Committee;

 

  (c) by delivery to the Company of a full recourse promissory note or other
full recourse evidence of indebtedness (with, in either case, a term of no more
than twenty-four (24) months);

 

  (d) by authorizing the Company to retain shares of Common Stock already owned
by the Participant for a period of at least six months prior to such payment,
thereby reducing the number of shares of Common Stock to be issued and delivered
to the Participant upon such exercise;

 

  (e) in cash by a broker-dealer to whom the Participant has submitted an
irrevocable notice of exercise; or

 

  (f) in any combination of (a), (b), (c), (d) or (e).

If any part of the payment of the Option Price is made in shares of Common
Stock, such shares shall be valued by using their Fair Market Value as of their
date of delivery.

The Option shall not be exercised unless there has been compliance with all the
preceding provisions of this Paragraph 3, and, for all purposes of this Stock
Option Agreement, the date of the exercise of the Option shall be the date upon
which there is compliance with all such requirements.

4. Payment of Withholding Taxes. If the Company is obligated to withhold an
amount on account of any tax imposed as a result of the exercise of the Option,
the Participant shall be required to pay such amount to the Company, as provided
in the Plan.

5. Requirements of Law; Registration and Transfer Requirements. The Company
shall not be required to sell or issue any shares under the Option if the
issuance of such shares shall constitute a violation of any provision of any law
or regulation of any governmental authority. This Option and each and every
obligation of the Company hereunder are subject to the requirement that the
Option may not be exercised or performed, in whole or in part, unless and until
the Option Shares are listed, registered or qualified, properly marked with a
legend or other notation, or otherwise restricted, as is provided for in the
Plan.



--------------------------------------------------------------------------------

6. Adjustments/Change in Control. In the event of a Change in Control or other
corporate restructuring provided for in the Plan, the Participant shall have
such rights, and the Committee shall take such actions, as are provided for in
the Plan.

7. Nontransferability. Except for certain estate planning and other transfers
specifically authorized under the terms of the Plan, the Option and any interest
in the Option may not be sold, assigned, conveyed, gifted, pledged, hypothecated
or otherwise transferred in any manner other than by will or the laws of descent
and distribution. The Option granted hereunder shall be subject to a qualified
domestic relations order but not unless and until the Committee adopts Rule
16b-3, as promulgated in Securities Exchange Act Release 34-28869 of the
Securities and Exchange Commission. Notwithstanding any other provision of this
Stock Option Agreement, any such attempted sale, assignment, conveyance, gift,
pledge, hypothecation or transfer shall be null and void and shall nullify the
Option immediately.

8. Plan. Notwithstanding any other provision of this Stock Option Agreement, the
Option is granted pursuant to the Plan, as in effect on the date hereof, and is
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time; provided, however, that no amendment to either the Plan or
this Stock Option Agreement shall deprive the Participant, without the
Participant’s consent, of the Option or of any of Participant’s rights under
this Stock Option Agreement. The interpretation and construction by the
Committee of the Plan, this Stock Option Agreement, the Option, and such rules
and regulations as may be adopted by the Committee for the purpose of
administering the Plan, shall be final and binding upon the Participant. Until
the Option shall expire, terminate or be exercised in full, the Company shall,
upon written request therefore, send a copy of the Plan, in its then current
form, to the Participant or any other person or entity then entitled to exercise
the Option.

Participant hereby acknowledges receipt of a copy of the Plan.

9. No Stockholder Rights. Until the Option shall have been duly exercised to
purchase such Option Shares and such shares have been officially recorded as
issued on the Company’s official stockholder records, no person or entity shall
be entitled to vote, receive dividends or be deemed for any purpose the holder
of any Option Shares, and adjustments for dividends or otherwise shall be made
only if the record date therefor is subsequent to the date such shares are
recorded and after the date of exercise and without duplication of any
adjustment.

10. No Employment Rights. No provision of this Stock Option Agreement or of the
Option granted hereunder shall give the Participant any right to continue in the
employ of the Company or any of its Affiliates, create any inference as to the
length of employment of the Participant, affect the right of the Company or its
Affiliates to terminate the employment of the Participant, with or without
Cause, or give the Participant any right to participate in any employee welfare
or benefit plan or other program (other than the Plan) of the Company or any of
its Affiliates.

11. No Disclosure Rights. The Company shall have no duty or obligation to
affirmatively disclose to the Participant or a Representative, and the
Participant or Representative shall have no right to be advised of, any material
information regarding the Company or an Affiliate at any time prior to, upon or
in connection with the exercise of an Option or the Company’s purchase of Common
Stock in accordance with the terms of this Stock Option Agreement.

12. Investment Representation and Agreement. The Committee may require the
Participant to furnish to the Company, prior to the issuance of any shares of
Common Stock upon the exercise of all or any part of this Option, an agreement
(in such form as such Committee may specify) in which the Participant represents
that the shares of Common Stock acquired by him upon exercise are being acquired
for investment and not with a view to the sale or distribution thereof.



--------------------------------------------------------------------------------

13. Governing Law. This Stock Option Agreement and the Option granted hereunder
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware (other than its laws respecting choice of law).

14. Entire Agreement. This Stock Option Agreement, together with the Plan,
constitute the entire obligation of the parties hereto with respect to the
subject matter hereof and shall supersede any prior expressions of intent or
understanding with respect to this transaction.

15. Definitions. Wherever initial capitalization of a term is used in this Stock
Option Agreement, it shall have the same meaning as that given to it by the
Plan, except to the extent such meaning should conflict with any meaning
afforded to such term in this Stock Option Agreement.

16. Amendment. Any amendment to this Stock Option Agreement shall be in writing
and signed on behalf of the Company.

17. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

18. Counterparts. This Stock Option Agreement may be signed in two
(2) counterparts, each of which shall be an original, but both of which shall
constitute but one and the same instrument.

19. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, 735
Pennsylvania Drive, Exton, Pennsylvania 19341, and the Participant at his
address as shown on the Company’s payroll records, or to such other address as
the Participant, by notice to the Company, may designate in writing from time to
time.

20. Headings. The headings contained in this Stock Option Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Stock Option Agreement.

21. Severability. If any provision of this Stock Option Agreement shall for any
reason be held to be invalid or unenforceable, such invalidity or
unenforceability shall not effect any other provision hereof, and this Stock
Option Agreement shall be construed as if such invalid or unenforceable
provision were omitted.

22. Successors and Assigns. This Stock Option Agreement shall inure to the
benefit of and be binding upon each successor and assign of the Company. All
obligations imposed upon the Participant or a Representative, and all rights
granted to the Company hereunder, shall be binding upon the Participant’s or the
Representative’s heirs, legal representatives and successors.

23. Conditional Grant. This Option is granted upon the condition that, and the
Option Shares hereunder shall be forfeited unless, each and any person who is a
spouse of the Participant at any time on or after the Grant Date (including any
person who becomes a spouse after the Grant Date) executes a Consent of Spouse
form provided by the Committee, unless the Committee shall waive either such
condition.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
duly executed by an officer thereunto duly authorized.

 

KENSEY NASH CORPORATION

By:

 

 

Title:

 

 